                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


DAMEON THORTON                                         DOCKET NO. 19-cv-0382
    REG. # 32210-034                                       SECTION P

VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

R. MYERS                                               MAGISTRATE JUDGE KAY


                                      JUDGMENT


      For the reasons stated in the Report and Recommendation (Record Document 5)

of the Magistrate Judge previously filed herein, determining that the findings are correct

under the applicable law, and noting the lack of objections to the Report and

Recommendation in the record;

      IT IS ORDERED that the instant petition for writ of habeas corpus be DENIED and

DISMISSED WITH PREJUDICE under Rule 4 of the Rules Governing § 2254

Proceedings in the United States District Courts.

      THUS DONE AND SIGNED in Chambers this 8th day of July, 2019.
